      Case 7:20-cv-00175 Document 5 Filed on 07/01/20 in TXSD Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

 UNITED STATES OF AMERICA              §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:20-CV-175
                                       §
 0.9226 ACRES OF LAND, MORE OR         §
 LESS, SITUATE IN ZAPATA COUNTY,       §
 TEXAS; AND ERNESTO F. URIBE,          §
                                       §
                    Defendants.        §
___________________________________________________________________________

        NOTICE OF DISMISSAL PURSUANT TO FED. R. CIV. P. 71.1(i)(1)(A)
___________________________________________________________________________

TO THE HONORABLE COURT:


       In accordance with Fed. R. Civ. P. 71.1(i)(1)(A), the United States of America (“Plaintiff”),

respectfully files notice of the dismissal of this case and requests this court issue an order of

dismissal.

                                        I.      INTRODUCTION

1.     Plaintiff is the United States of America (“Plaintiff”); named interested party and purported

       property owner per Schedule G of the Declaration of Taking (“Declaration”) (Docket No.

       2) is ERNESTO F. URIBE. (“Defendant”).

2.     On June 29, 2020, Plaintiff filed the Declaration (Docket No. 2) and Complaint in

       Condemnation (Docket No. 1), for a twelve (12) month temporary easement for real

       property identified as Tracts LRT-LZT-1015, LRT-LZT-1015-1, and LRT-LZT-1015-2

       (hereinafter referred to as the “Property”). The interest and property are more particularly

       described in Schedules “C”, “D”, and “E” of the Declaration (Docket No. 2).

                                              Page 1 of 3
                          Notice of Dissmissal Pursuant to FRCP 71.1(i)(1)(A)
      Case 7:20-cv-00175 Document 5 Filed on 07/01/20 in TXSD Page 2 of 3



 3.   This matter was filed in error in the wrong Division and therefore interested party and

      purported property owner, ERNESTO F. URIBE, is not aware of the error filing.

                                          II.      ARGUMENT

4.    Plaintiff seeks dismissal of the entire action due to the error of filing this case in the wrong

      Division.

5.    In this case, no compensation hearing on this Property has begun. The Plaintiff has not

      deposited any money into the registry of the court and therefore; has not acquired title.

      Moreover, Plaintiff has not acquired possession. Lastly, the Plaintiff has not exercised

      control over any portion of said Property.

6.    Pursuant to Fed. R. Civ. P. 71.1(i)(1)(A), the following is the legal description of the

      Property as identified in the Zapata County Appraisal District, Tract LRT-LZT-1015,

      0.1851 acres, more or less, being 32 fee of Lot 7, Block B-3, San Ygnacio Subdivision,

      also being Tax Parcel No. 6994, Zapata County Appraisal District, Texas; Tract LRT-LZT-

      1015-1, 0.3673 acres, more or less, being ½ of Lot 7, Block 3, San Ygnacio Subdivision,

      also being Tax Parcel No. 6999, Zapata County Appraisal District, Texas; and Tract LRT-

      LZT-1015-2, 0.3702 acres, more or less, being 64 feet of Lot 7, Block 3, San Ygnacio

      Subdivision, also being Tax Parcel No. 6995, Zapata County Appraisal District, Texas.

                                           III.     DISMISSAL

7.    Plaintiff, United States of America, give notice of the dismissal of this action, pursuant to

      Fed. R. Civ. P. 71.1(i)(1)(A).




                                              Page 2 of 3
                          Notice of Dissmissal Pursuant to FRCP 71.1(i)(1)(A)
Case 7:20-cv-00175 Document 5 Filed on 07/01/20 in TXSD Page 3 of 3




                                            Respectfully submitted,

                                            RYAN K. PATRICK
                                            United States Attorney
                                            Southern District of Texas


                                    By:     s/ John A. Smith, III _______________
                                            JOHN A. SMITH, III
                                            Assistant United States Attorney
                                            Attorney-in-Charge
                                            Southern District of Texas No. 555957
                                            Texas Bar No. 18627450
                                            800 North Shoreline Blvd., Suite 500
                                            Corpus Christi, TX 78401
                                            Telephone: (361) 888-3111
                                            Facsimile: (361) 888-3234
                                            E-mail: john.a.smith@usdoj.gov




                                   Page 3 of 3
               Notice of Dissmissal Pursuant to FRCP 71.1(i)(1)(A)
